UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-2341


In re:   STEPHEN CHARLES SIEBER,

                  Debtor.

- - - - - - - - - - - -

STEPHEN CHARLES SIEBER,

                  Plaintiff - Appellant,

           v.

CHERYL E. ROSE,

                  Trustee – Appellee.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cv-02470-RWT; BK-07-21192; AP-10-00421)


Submitted:   May 26, 2011                   Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen Charles Sieber, Appellant Pro Se. James Martin Hoffman,
OFFIT KURMAN, PA, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Stephen Charles Sieber seeks to appeal the district

court’s order denying him permission to file documents in his

bankruptcy     appeal   under     the    electronic     filing     system.      This

court   may    exercise    jurisdiction         only   over    final    orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                        The

order Sieber seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                     Accordingly, we

dismiss the appeal for lack of jurisdiction.                     We dispense with

oral    argument   because       the    facts    and   legal     contentions      are

adequately     presented    in    the    materials      before    the   court     and

argument would not aid the decisional process.



                                                                         DISMISSED




                                          2